DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
Status of Claims 
Claims 1-9, 11-15, 17, & 20-22 of U.S. Application No. 15/946767 filed on 08/25/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed08/25/2021. Claims 1, 12-13, & 22 are presently amended and Claims 10, 16, & 18-19 are cancelled. Claims 1-9, 11-15, 17, & 20-22 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used for the argued limitation(s) in the current rejection.  A new grounds of rejection is made in view of US 2021/0208409A1 (“Hong”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9, 11-15, 17, & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0331487A1 (“Roth”), in view of US 2016/0003636A1 (“Ng-Thow-Hing”), further in view of US 2021/0208409A1 (“Hong”).
As per claim 1 Roth discloses
A content visualizing method, comprising: 
generating route guidance content based on position information of a vehicle and road information (see at least Roth, Figs. 8-9 & para. [0090]: According to one embodiment in FIG. 8 driving and/or navigation information may be displayed in a head-up display 200, generating an augmented reality. The infotainment system provides an imaging system of a motor vehicle 100. The imaging system may have an image capture device 611 which is configured to record an image of the environment 400 of the motor vehicle 100 in the form of image data S611, as shown in FIG. 2.);
displaying, through a projection plane of a head-up display (HUD) (see at least Roth, para. [0025-0026]: projecting an image onto the front windshield of the vehicle or onto the combiner by means of a head-up display sending image data by means of a central unit to the connected head-up display to be displayed), 
the generated route guidance content between an indication start point at a first distance from the vehicle and an indication end point at a second distance further from the vehicle (see at least Roth, Figs. 8-9 & para. [0093]: Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route.); and
deforming the displayed route guidance content along a road alignment based on a distance, the indication start point being a point at which the displayed route guidance content indicates the vehicle is to begin to perform an action (see at least Roth, Figs. 8-9 & para. [0093]: Behind the symbol 210 the surrounding 400 of the vehicle is shown schematically. FIGS. 8 and 9 show an example, in which the first virtual point 419 is fixed in the view of the driver. Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route. FIGS. 3, 5 and 8 show the overlapping of the points 211, 411 according to the driver's point of view 301. Also shown is the overlapping of another point 219 of the symbol 210 and another virtual point 419 in the surrounding 400.).
Roth does not explicitly disclose
deforming the displaced route guidance content along a road alignment in response to the first distance being less than or equal to a threshold,
determining a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches;
determining the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane; and 
displaying the deformed route guidance content to the depth in the projection plane.
Ng-Thow-Hing teaches
deforming the displaced route guidance content along a road alignment in response to the first distance being less than or equal to a threshold (see at least Ng-Thow-Hing, para. [0194-0195]: If the construction is determined to be greater than the threshold distance, the HUD component 100 may project the advance notice graphic element 1602 in the sky. For example, the HUD component 100 may utilize a pointer having a length greater than a threshold length, rather than projecting a graphic element proximate, overlapping, or adjacent to the construction. For example, as illustrated in FIG. 17A, the advance notice graphic element 1602 might not include a pointer, as previously utilized in FIG. 16A or FIG. 16B. For example, if the proximity between the vehicle and the object (e.g., construction) is less than a threshold distance, the controller component 104 may determine that the pointer may be omitted. Thus, the HUD component 100 may project the avatar 1002, the advance notice graphic element 1602, and/or a hazard graphic element 1704A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of deforming the displaced route guidance content along a road alignment in response to the first distance being less than or equal to a threshold of Ng-Thow-Hing in order to enable the system to alert a driver or occupant of a vehicle of one or more objects, hazards, obstacles, traffic conditions, etc. even when respective objects are not directly visible when viewed or looking out of the windshield (or other window) of the vehicle (see at least Ng-Thow-Hing, para. [0192]).
Hong teaches
determining a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches (see at least Hong, para. [0047]: In some embodiments, the gaze monitor 1 detects gaze direction of an observer (e.g, a driver of a vehicle) and determines a gaze point based on the detected gaze direction . Optionally, the gaze monitor 1 detects a plurality of gaze directions (e.g., a first gaze direction and a second gaze direction) respectively for a plurality of view zones (e.g., a first view zone corresponding to a left eye of the user and a second view zone corresponding to a right eye of the user). Moreover, the gaze monitor 1 in some embodiments calculates a distance between a plane containing the plurality of view zones and a depth plane corresponding to the gaze point.);
determining the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane (see at least Hong, para. [0065]: Optionally, when a depth plane corresponding to the second gaze point has a depth greater than a threshold depth the focal length of the projection lens is maintained substantially unchanged at a fixed value. FIG. 6 depicts the correlation between a focal length of an observer's eye and a distance between an observer's eye and an object. For an average adult’s eye, a distance between the retina and the lens of the eye is approximately 24 mm. When a distance between an observer's eye and an object to be observed changes, the focal length of the observer's eye (e.g., the focal length of the lens of the observer's eye) undergoes a change in order for a clear image to form on the retina. Referring to FIG. 6, when the distance between the observer's eye and the object to be observed increases, the focal length of the observer's eye increases correspondingly.); and 
displaying the deformed route guidance content to the depth in the projection plane (see at least Hong, para. [0061]: Referring to FIG. 1, the display device 5 is con figured to output an image, e.g., a parallax image. In some embodiments, the projection lens 2 coupled to the display device 5 is configured to project the image output from the display device 5 to a depth plane , the depth of which is determined by a focal length of the projection lens 2. Optionally, the projection lens 2 is configured to project the image onto a depth plane corresponding to a gaze point of an observer. For example, the projection lens 2 is configured to project the image onto an image projection plane.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of determining a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches, determining the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane; and displaying the deformed route guidance content to the depth in the projection plane of Hong in order to enhance the convenience and safety of using the virtual image display apparatus (see at least Hong, para. [0069]).

As per claim 2 Roth discloses
wherein the deforming of the route guidance content comprises bending the route guidance content along the road alignment and a proceeding direction of the vehicle from a position of the vehicle to an indication end point, in response to the vehicle passing the indication start point and approaching the indication end point (see at least Roth, Figs. 8-9 & para. [0093]: Behind the symbol 210 the surrounding 400 of the vehicle is shown schematically. FIGS. 8 and 9 show an example, in which the first virtual point 419 is fixed in the view of the driver. Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route. FIGS. 3, 5 and 8 show the overlapping of the points 211, 411 according to the driver's point of view 301. Also shown is the overlapping of another point 219 of the symbol 210 and another virtual point 419 in the surrounding 400.).

As per claim 3 Roth discloses
wherein the displaying comprises disposing the route guidance content on a ground surface between the indication start point and an indication end point (see at least Roth, Figs. 8-9 & para. [0093]: Behind the symbol 210 the surrounding 400 of the vehicle is shown schematically. FIGS. 8 and 9 show an example, in which the first virtual point 419 is fixed in the view of the driver. Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route. FIGS. 3, 5 and 8 show the overlapping of the points 211, 411 according to the driver's point of view 301. Also shown is the overlapping of another point 219 of the symbol 210 and another virtual point 419 in the surrounding 400.).

As per claim 4 Roth does not explicitly disclose
wherein the deforming comprises increasing a height of the route guidance content from the ground surface, in response to the distance from the vehicle to the indication start point being less than or equal to a threshold
Ng-Thow-Hing teaches
wherein the deforming comprises increasing a height of the route guidance content from the ground surface, in response to the distance from the vehicle to the indication start point being less than or equal to a threshold (see at least Ng-Thow-Hing, Figs. 9A-9B, para. [0152]: In one or more embodiments, a graphic element may be projected as an avatar or other guide icon. The avatar may appear to be flying and may be displayed against a real world environment that is located around the vehicle. The avatar may move, travel, or ‘fly’ in 3-D space or in three dimensions. Thus, the avatar or graphic element may appear to move in 3-D, thereby providing a more intuitive feel or comfortable feeling for an occupant or driver that is following the avatar. As an example, an avatar, graphic element, or guide icon may be projected such that it appears to change in height or size based on a perceived distance from an occupant of the vehicle. The avatar may be animated by sequentially projecting the moving avatar on one or more different focal planes. Additionally, the avatar might appear to navigate around obstructions, obstacles, pedestrians, debris, potholes, etc. as a real vehicle would navigate. In one or more embodiments, the avatar might ‘drive’, move, appear to move, etc. according to real-time traffic.  & para. [0211]: The navigation component 540, which may be a navigation manager, may generate one or more routes between a first location and at least a second location, as discussed in this detailed description. For example, the first location may be a starting point and the second location may be a destination. According to some implementations, more than one destination may be desired and, therefore, the navigation component 540 may calculate multiple routes and/or calculate a single route with various waypoints or stops along the route.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of the deforming comprises increasing a height of the route guidance content from the ground surface, in response to the distance from the vehicle to the indication start point being less than or equal to a threshold of Ng-Thow-Hing in order to project one or more graphic elements on the display (see at least Ng-Thow-Hing, para. [0117]).

As per claim 6 Roth discloses
wherein the deforming comprises
setting the indication start point to be a point a first distance from the vehicle, and setting an indication end point to be a point a second distance from the vehicle, in response to the route guidance content indicating a straight advance from a position of the vehicle, wherein the second distance is greater than the first distance (see at least Roth, Figs. 8-9 & para. [0093]: Behind the symbol 210 the surrounding 400 of the vehicle is shown schematically. FIGS. 8 and 9 show an example, in which the first virtual point 419 is fixed in the view of the driver. Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route. FIGS. 3, 5 and 8 show the overlapping of the points 211, 411 according to the driver's point of view 301. Also shown is the overlapping of another point 219 of the symbol 210 and another virtual point 419 in the surrounding 400.).

As per claim 7 Roth discloses
wherein the deforming comprises determining the indication start point and an indication end point along a center of a lane region to which the vehicle is to proceed based on the route guidance content. (see at least Roth, Figs. 8-10 & para. [0093] & para. [0096]: According to one embodiment of FIG. 10 a system of a vehicle 100 having an imaging system is provided. The system may have a head-up display 200. The infotainment system may have means 611, 615 for recognizing an object 451 as a part of in the surrounding 400, e.g. a road user 451. The road user 451 may be motorized, like another motor vehicle. According to one embodiment of FIG. 10 the recognized object 451 may be marked. The system may have a central unit 500 connectable to the head-up display 200 and the means 611, 615 for recognizing. The central unit 500 maybe configured to send image data S200 to the head-up display 200 to be displayed. The head-up display 200 may be configured to project an image 201 onto the front windshield 110 visible by a user (such as the driver) in the vehicle 100. The image 201 may be based on the image data S200.).

As per claim 9 Roth does not explicitly disclose
wherein the deforming of the route guidance content comprises displaying summary content corresponding to the route guidance content at a depth less than a distance to a preceding object, in response to the route guidance content being occluded by the preceding object.
However Ng-Thow-Hing teaches
 (see at least Ng-Thow-Hing, Fig. 16A-17B & para. [0191-0196]: The controller component 104 may instruct the HUD component 100 project this information as a horizontal line 1630 to promote safe driving, for example. In other embodiments, the HUD component 100 may project a vertical line or other graphical element, which may be indicative of a safe following distance between the driver's vehicle and another vehicle ahead, for example. Accordingly, the controller component 104 may identify this obstacle (e.g., object) or traffic condition and cause the HUD component 100 to project an advance notification or early warning graphic element 1602. For example, when the vehicle control component 180 or the sensor component 540 identifies an object which is a hazard, obstruction, obstacle, or is otherwise undriveable (e.g., a road segment under construction, etc.) the controller component 104 may instruct the HUD component 100 project a hazard graphic element. For example, the hazard graphic element 1704A may be projected or output in a manner that overlays the hazard. The depth buffering component 560 may facilitate inhibiting one or more portions of the hazard in the real world or environment such that the hazard is obscured from view of an occupant, operator, or driver of the vehicle. For example, the HUD component 100 may project graphic elements that are opaque or have varying degrees of transparency. When the controller component 104 determines an area, hazard, or object may not (or should not) be driven across or on, the HUD component 100 may project hazard graphic elements accordingly to “fill in” such areas.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of the deforming of the route guidance content comprises displaying summary content corresponding to the route guidance content at a depth less than a distance to a preceding object, in response to the route guidance content being occluded by the preceding object of Ng-Thow-Hing in order to project one or more graphic elements on the display (see at least Ng-Thow-Hing, para. [0117]).

As per claim 11 Roth discloses
wherein the generating of the route guidance content comprises generating the route guidance content, in response to acquisition of route guidance information (see at least Roth, para. [0090-0093]: The arithmetic unit 540 may be configured to detect a real object in the image data S611. The arithmetic unit 540 may be configured to add a virtual element 210 to the virtual space. According to one embodiment of FIG. 8 the virtual element may be an arrow 210 for navigation purposes. Behind the symbol 210 the surrounding 400 of the vehicle is shown schematically. FIGS. 8 and 9 show an example, in which the first virtual point 419 is fixed in the view of the driver. Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route. FIGS. 3, 5 and 8 show the overlapping of the points 211, 411 according to the driver's point of view 301. Also shown is the overlapping of another point 219 of the symbol 210 and another virtual point 419 in the surrounding 400.).

As per claim 12 Roth discloses
 (see at least Roth, para. [0064]: FIG. 2 shows a block diagram of an example of the system for a motor vehicle 100. The system may have a central unit 500. The central unit 500 may have a circuit 540. The circuit 540 may have a processor to run a program. The circuit 540 may have a plurality of interfaces to connect other devices 601 etc. The central unit 500 may have a central information display 530 that may be centrally arranged in dashboard 120 or center console of the vehicle 100.):
generating route guidance content based on position information of a vehicle and road information (see at least Roth, Figs. 8-9 & para. [0090]: According to one embodiment in FIG. 8 driving and/or navigation information may be displayed in a head-up display 200, generating an augmented reality. The infotainment system provides an imaging system of a motor vehicle 100. The imaging system may have an image capture device 611 which is configured to record an image of the environment 400 of the motor vehicle 100 in the form of image data S611, as shown in FIG. 2.);
displaying, through a projection plane of a head-up display (HUD) (see at least Roth, para. [0025-0026]: projecting an image onto the front windshield of the vehicle or onto the combiner by means of a head-up display sending image data by means of a central unit to the connected head-up display to be displayed), 
the generated route guidance content between an indication start point at a first distance from the vehicle and an indication end point at a second distance further from the vehicle (see at least Roth, Figs. 8-9 & para. [0093]: Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route.); and
deforming the displayed route guidance content along a road alignment based on a distance, the indication start point being a point at which the displayed route guidance content indicates the vehicle is to begin to perform an action (see at least Roth, Figs. 8-9 & para. [0093]: Behind the symbol 210 the surrounding 400 of the vehicle is shown schematically. FIGS. 8 and 9 show an example, in which the first virtual point 419 is fixed in the view of the driver. Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route. FIGS. 3, 5 and 8 show the overlapping of the points 211, 411 according to the driver's point of view 301. Also shown is the overlapping of another point 219 of the symbol 210 and another virtual point 419 in the surrounding 400.).
Roth does not explicitly disclose
deforming the displaced route guidance content along a road alignment in response to the first distance being less than or equal to a threshold.
determining a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches;
determining the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane; and 
displaying the deformed route guidance content to the depth in the projection plane.
Ng-Thow-Hing teaches
deforming the displaced route guidance content along a road alignment in response to the first distance being less than or equal to a threshold (see at least Ng-Thow-Hing, para. [0194-0195]: If the construction is determined to be greater than the threshold distance, the HUD component 100 may project the advance notice graphic element 1602 in the sky. For example, the HUD component 100 may utilize a pointer having a length greater than a threshold length, rather than projecting a graphic element proximate, overlapping, or adjacent to the construction. For example, as illustrated in FIG. 17A, the advance notice graphic element 1602 might not include a pointer, as previously utilized in FIG. 16A or FIG. 16B. For example, if the proximity between the vehicle and the object (e.g., construction) is less than a threshold distance, the controller component 104 may determine that the pointer may be omitted. Thus, the HUD component 100 may project the avatar 1002, the advance notice graphic element 1602, and/or a hazard graphic element 1704A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of deforming the displaced route guidance content along a road alignment in response to the first distance being less than or equal to a threshold of Ng-Thow-Hing in order to enable the system to alert a driver or occupant of a vehicle of one or more objects, hazards, obstacles, traffic conditions, etc. even when respective objects are not directly visible when viewed or looking out of the windshield (or other window) of the vehicle (see at least Ng-Thow-Hing, para. [0192]).
Hong teaches
determining a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches (see at least Hong, para. [0047]: In some embodiments, the gaze monitor 1 detects gaze direction of an observer (e.g, a driver of a vehicle) and determines a gaze point based on the detected gaze direction. Optionally, the gaze monitor 1 detects a plurality of gaze directions (e.g., a first gaze direction and a second gaze direction) respectively for a plurality of view zones (e.g., a first view zone corresponding to a left eye of the user and a second view zone corresponding to a right eye of the user). Moreover, the gaze monitor 1 in some embodiments calculates a distance between a plane containing the plurality of view zones and a depth plane corresponding to the gaze point.);
determining the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane (see at least Hong, para. [0065]: Optionally, when a depth plane corresponding to the second gaze point has a depth greater than a threshold depth the focal length of the projection lens is maintained substantially unchanged at a fixed value. FIG. 6 depicts the correlation between a focal length of an observer's eye and a distance between an observer's eye and an object. For an average adult’s eye, a distance between the retina and the lens of the eye is approximately 24 mm. When a distance between an observer's eye and an object to be observed changes, the focal length of the observer's eye (e.g., the focal length of the lens of the observer's eye) undergoes a change in order for a clear image to form on the retina. Referring to FIG. 6, when the distance between the observer's eye and the object to be observed increases, the focal length of the observer's eye increases correspondingly.); and 
displaying the deformed route guidance content to the depth in the projection plane (see at least Hong, para. [0061]: Referring to FIG. 1, the display device 5 is configured to output an image, e.g., a parallax image. In some embodiments, the projection lens 2 coupled to the display device 5 is configured to project the image output from the display device 5 to a depth plane , the depth of which is determined by a focal length of the projection lens 2. Optionally, the projection lens 2 is configured to project the image onto a depth plane corresponding to a gaze point of an observer. For example, the projection lens 2 is configured to project the image onto an image projection plane.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of determining a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches; determining the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane; and displaying the deformed route guidance content to the depth in the projection plane of Hong in order to enhance the convenience and safety of using the virtual image display apparatus (see at least Hong, para. [0069]).


As per claim 13 Roth discloses
A content visualizing method, comprising: 
collecting driving related information from a vehicle (see at least Roth, para. [0064]: According to one embodiment of FIG. 1 the system may have an input device 601, 602, 603, 604, 605. A Sensor 602 may be one input device 602 positioned in the dashboard 120 sensitive toward the steering wheel 130 of the vehicle 100. The sensor 602 may be arranged and designed to determine a position and/or a movement of a user’s hand between the steering wheel 130 and dashboard 120. Another sensor 601 may be positioned in the center console to enable input in the area of central unit 500.);
displaying, through a projection plane of a head-up display (HUD) (see at least Roth, para. [0025-0026]: projecting an image onto the front windshield of the vehicle or onto the combiner by means of a head-up display sending image data by means of a central unit to the connected head-up display to be displayed), 
 (see at least Roth, Figs. 8-9 & para. [0085]: Using geometrical optics, e.g. mirroring technique, the focus may be adjusted in an area outside the vehicle 100, so that the symbol 250 of the image 411 may appear virtually in front of the vehicle 100 e.g. of above the front lid. In FIG. 5 such a symbol 250 is schematically shown in dotted line. For further explanation of embodiments it is assumed that the focus may be adjusted in the plane of the windshield 110. Nevertheless all embodiments may also be combined with the focus being adjusted in the area outside the vehicle 100. para. [0093]: Behind the symbol 210 the surrounding 400 of the vehicle is shown schematically. FIGS. 8 and 9 show an example, in which the first virtual point 419 is fixed in the view of the driver. Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route. FIGS. 3, 5 and 8 show the overlapping of the points 211, 411 according to the driver's point of view 301. Also shown is the overlapping of another point 219 of the symbol 210 and another virtual point 419 in the surrounding 400.).
Roth does not explicitly disclose
wherein the adjusting comprises:
detecting the event based on the driving related information from a plurality of events;
selecting the first driving related content from among the driving related contents based on the detected event;
moving the selected first driving related content from a first depth to a second depth, the second depth being different from the first depth; and 

determining a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches;
determining the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane; and 
displaying a second driving related content, of the displayed driving related contents, to the depth in the projection plane.
Ng-Thow-Hing teaches
detecting the event based on the driving related information from a plurality of events (see at least Ng-Thow-Hing, para. [0100]: Accordingly, the vehicle control system 180 may detect the stop road condition at a position of an entrance of the intersection, and may determine the navigation instruction associated with the stop road condition to be a stop instruction. The stop road condition or instruction, as well as the position of the stop road condition, may be communicated to the controller 104, which may determine that a STOP sign should be presented as the third graphic element 168. The controller 104 may determine that the third graphic element 168 (e.g., the STOP sign) should appear at the position of the entrance of the four-way intersection. The position of the entrance of the intersection may therefore be determined to be the target third graphic element position.)
selecting the first driving related content from among the driving related contents based on the detected event (see at least Ng-Thow-Hing, para. [0100]: Accordingly, the vehicle control system 180 may detect the stop road condition at a position of an entrance of the intersection, and may determine the navigation instruction associated with the stop road condition to be a stop instruction. The stop road condition or instruction, as well as the position of the stop road condition, may be communicated to the controller 104, which may determine that a STOP sign should be presented as the third graphic element 168. The controller 104 may determine that the third graphic element 168 (e.g., the STOP sign) should appear at the position of the entrance of the four-way intersection. The position of the entrance of the intersection may therefore be determined to be the target third graphic element position.); and
moving the selected first driving related content from a first depth to a second depth, the second depth being different from the first depth (see at least Ng-Thow-Hing, para. [0099-0104]: The vehicle surrounding information may be determined by the vehicle control system 180 and may be communicated to the controller 104. The controller 104 may receive the vehicle surrounding information from the vehicle control system 180 and may determine how, if at all, to modify the fourth graphic element 172 projected on the fourth focal plane 174. The graphic element used as the fourth graphic element 172 to facilitate the vehicle surrounding (e.g., blind-spot) monitoring function may be a vehicle surrounding indicator, illustrated in FIG. 4.); and
moving the selected first driving related content from the second depth to the first depth, in response to the event being terminated. (see at least Ng-Thow-Hing, para. [0099-0104]: The vehicle surrounding indicator may include a central marker that may represent the vehicle 106 and (in this example) eight surrounding markers representing positions immediately surrounding the vehicle 106. The vehicle control system 180 may communicate information about the positions of vehicles in the immediate surroundings of the vehicle 106, and the controller 104 may control the fourth projector 124 to change the fourth graphic element 172 such that one or more of the associated surrounding markers are highlighted. The highlighting of the surrounding markers may indicate to the driver the position of other vehicles in the immediate surroundings of the vehicle 106.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of the adjusting comprises: detecting the event based on the driving related information from a plurality of events, selecting the driving related content from among the driving related contents based on the detected event, moving the selected driving related content from a first depth to a second depth, the second depth being different from the first depth, and moving the selected at least one driving related content from the second depth to the first depth, in response to the event being terminated of Ng-Thow-Hing in order to project one or more graphic elements on the display (see at least Ng-Thow-Hing, para. [0117]).
Hong teaches
determining a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches (see at least Hong, para. [0047]: In some embodiments, the gaze monitor 1 detects gaze direction of an observer (e.g, a driver of a vehicle) and determines a gaze point based on the detected gaze direction . Optionally, the gaze monitor 1 detects a plurality of gaze directions (e.g., a first gaze direction and a second gaze direction) respectively for a plurality of view zones (e.g., a first view zone corresponding to a left eye of the user and a second view zone corresponding to a right eye of the user). Moreover, the gaze monitor 1 in some embodiments calculates a distance between a plane containing the plurality of view zones and a depth plane corresponding to the gaze point.);
determining the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane (see at least Hong, para. [0065]: Optionally, when a depth plane corresponding to the second gaze point has a depth greater than a threshold depth the focal length of the projection lens is maintained substantially unchanged at a fixed value. FIG. 6 depicts the correlation between a focal length of an observer's eye and a distance between an observer's eye and an object. For an average adult’s eye, a distance between the retina and the lens of the eye is approximately 24 mm. When a distance between an observer's eye and an object to be observed changes, the focal length of the observer's eye (e.g., the focal length of the lens of the observer's eye) undergoes a change in order for a clear image to form on the retina. Referring to FIG. 6, when the distance between the observer's eye and the object to be observed increases, the focal length of the observer's eye increases correspondingly.); and 
displaying a second driving related content, of the displayed driving related contents, to the depth in the projection plane (see at least Hong, para. [0061-0062]: Referring to FIG. 1, the display device 5 is con figured to output an image, e.g., a parallax image. In some embodiments, the projection lens 2 coupled to the display device 5 is configured to project the image output from the display device 5 to a depth plane , the depth of which is determined by a focal length of the projection lens 2. Optionally, the projection lens 2 is configured to project the image onto a depth plane corresponding to a gaze point of an observer. For example, the projection lens 2 is configured to project the image onto an image projection plane. In the present virtual image display apparatus, the focal length of the projection lens 2 automatically undergoes a change to project the image onto a depth plane in response to a change of gaze point of the observer. The observer need not switch his head position in order to clearly view the contents of the virtual image display.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of determining 

As per claim 14 Roth discloses
wherein the displaying of the driving related contents comprises: 
displaying at least a portion of the driving related contents to the first depth (see at least Roth, Figs. 8-9 & para. [0093]: Behind the symbol 210 the surrounding 400 of the vehicle is shown schematically. FIGS. 8 and 9 show an example, in which the first virtual point 419 is fixed in the view of the driver. Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route. FIGS. 3, 5 and 8 show the overlapping of the points 211, 411 according to the driver's point of view 301. Also shown is the overlapping of another point 219 of the symbol 210 and another virtual point 419 in the surrounding 400.); and
displaying a remaining portion of the driving related contents to the second depth (see at least Roth, Figs. 8-9 & para. [0093]: Behind the symbol 210 the surrounding 400 of the vehicle is shown schematically. FIGS. 8 and 9 show an example, in which the first virtual point 419 is fixed in the view of the driver. Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route. FIGS. 3, 5 and 8 show the overlapping of the points 211, 411 according to the driver's point of view 301. Also shown is the overlapping of another point 219 of the symbol 210 and another virtual point 419 in the surrounding 400.).

As per claim 15 Roth does not explicitly disclose
wherein the displaying of the driving related contents comprises displaying at least a portion of the driving related contents to a depth corresponding to a focus of a user of the vehicle.
However Ng-Thow-Hing teaches
wherein the displaying of the driving related contents comprises displaying at least a portion of the driving related contents to a depth corresponding to a focus of a user of the vehicle. (see at least Ng-Thow-Hing, para. [0081]: By having the first and third projectors 118, 122 project the first and third graphic elements 160, 168 on the movable first and third focal planes 162, 170 which are oriented substantially perpendicular to the line-of-sight 178 of the driver, focus of objects at different distances from the vehicle 106 may be adjusted. This may facilitate the provision of depth cues to the driver for the first and third graphic elements 160, 168, especially since the HUD system 100 may be a vehicular application, with the vehicle 106 serving as a moving platform.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of the displaying of the driving related contents comprises displaying at least a portion of the driving related contents to a depth corresponding to a focus of a user of the vehicle of Ng-Thow-Hing in 

As per claim 17 Roth discloses
wherein the adjusting comprises moving the driving related content to the depth corresponding to a focus of a user of the vehicle (see at least Roth, para. [0020]: The central unit is configured to align in the view of the user at least one point of the symbol to the virtual point. The virtual point in the surrounding may be overlaid in the view of the user e.g. by a dot of the symbol in the image displayed. The alignment is based on the user's point of view. & para. [0086]: Shown in FIG. 5 are a first distance d1 between the point of view 301 of the user and the windshield 110 and a second distance d2 between the windshield 110 and a virtual point 411 in the surrounding 400 of the vehicle, as shown in FIG. 4. In all cases the second distance d2 is greater than the first distance d1. This causes a parallax in the view of the user, if the first point of view 301 is at least temporally shifted to a second point of view 302, e.g. by head movement. Shown in FIG. 5 is the shift Axh to the left. The parallax is a displacement or difference in the apparent position of an object viewed along these two different lines of sight, and is measured by the angle or semi-angle of inclination between those two lines. In the first point of view 301 the point 211 and the virtual point 411 overlap.).

As per claim 20 Roth does not explicitly disclose
detecting the event based on the driving related information comprising any one or any combination of a speed, an acceleration, a position, fuel, and a maintenance of the vehicle,
However Ng-Thow-Hing teaches
 (see at least Ng-Thow-Hing, para. [0100]: Accordingly, the vehicle control system 180 may detect the stop road condition at a position of an entrance of the intersection, and may determine the navigation instruction associated with the stop road condition to be a stop instruction. The stop road condition or instruction, as well as the position of the stop road condition, may be communicated to the controller 104, which may determine that a STOP sign should be presented as the third graphic element 168. The controller 104 may determine that the third graphic element 168 (e.g., the STOP sign) should appear at the position of the entrance of the four-way intersection. The position of the entrance of the intersection may therefore be determined to be the target third graphic element position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of detecting the event based on the driving related information comprising any one or any combination of a speed, an acceleration, a position, fuel, and a maintenance of the vehicle of Ng-Thow-Hing in order to project one or more graphic elements on the display (see at least Ng-Thow-Hing, para. [0117]).

As per claim 21 Roth does not explicitly disclose
wherein the displaying comprises providing a left image to a left eye of a user of the vehicle and a right image to a right eye of a user of the vehicle through the projection plane formed by the HUD.
However Hong teaches
 (see at least Hong, para. [0047]: Optionally , the gaze monitor 1 detects a plurality of gaze directions (e.g., a first gaze direction and a second gaze direction ) respectively for a plurality of view zones (e.g., a first view zone corresponding to a left eye of the user and a second view zone corresponding to a right eye of the user).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of the displaying comprises providing a left image to a left eye of a user of the vehicle through the projection plane formed by the HUD of Hong in order to enhance the convenience and safety of using the virtual image display apparatus (see at least Hong, para. [0069]).

As per claim 22 Roth discloses
A content visualizing apparatus, comprising: 
a processor configured to (see at least Roth, para. [0064]: FIG. 2 shows a block diagram of an example of the system for a motor vehicle 100. The system may have a central unit 500. The central unit 500 may have a circuit 540. The circuit 540 may have a processor to run a program.):
generate route guidance content based on position information of a vehicle and road information (see at least Roth, Figs. 8-9 & para. [0090]: According to one embodiment in FIG. 8 driving and/or navigation information may be displayed in a head-up display 200, generating an augmented reality. The infotainment system provides an imaging system of a motor vehicle 100. The imaging system may have an image capture device 611 which is configured to record an image of the environment 400 of the motor vehicle 100 in the form of image data S611, as shown in FIG. 2.);
display, through a projection plane of a head-up display (HUD) (see at least Roth, para. [0025-0026]: projecting an image onto the front windshield of the vehicle or onto the combiner by means of a head-up display sending image data by means of a central unit to the connected head-up display to be displayed,); and
the generated route guidance content between an indication start point at a first distance from the vehicle and an indication end point at a second distance further from the vehicle (see at least Roth, Figs. 8-9 & para. [0093]: Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route.).
deform the displayed route guidance content along an alignment of a road based on a distance, the indication start point being a point at which the displayed route guidance content indicates the vehicle is to begin to perform an action (see at least Roth, Figs. 8-9 & para. [0093]: Behind the symbol 210 the surrounding 400 of the vehicle is shown schematically. FIGS. 8 and 9 show an example, in which the first virtual point 419 is fixed in the view of the driver. Therefore starting point 219 of the symbol 210 is fixed within the reflection area 299. The second virtual point 411 and therefore the end point 211 of the symbol 210 may change while approaching the maneuver point of a route. FIGS. 3, 5 and 8 show the overlapping of the points 211, 411 according to the driver's point of view 301. Also shown is the overlapping of another point 219 of the symbol 210 and another virtual point 419 in the surrounding 400.).
Roth does not explicitly disclose

determine a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches;
determine the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane; and 
display the deformed route guidance content to the depth in the projection plane.
Ng-Thow-Hing teaches
deform the displaced route guidance content along a road alignment in response to the first distance being less than or equal to a threshold (see at least Ng-Thow-Hing, para. [0194-0195]: If the construction is determined to be greater than the threshold distance, the HUD component 100 may project the advance notice graphic element 1602 in the sky. For example, the HUD component 100 may utilize a pointer having a length greater than a threshold length, rather than projecting a graphic element proximate, overlapping, or adjacent to the construction. For example, as illustrated in FIG. 17A, the advance notice graphic element 1602 might not include a pointer, as previously utilized in FIG. 16A or FIG. 16B. For example, if the proximity between the vehicle and the object (e.g., construction) is less than a threshold distance, the controller component 104 may determine that the pointer may be omitted. Thus, the HUD component 100 may project the avatar 1002, the advance notice graphic element 1602, and/or a hazard graphic element 1704A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of deform the displaced route guidance content along a road alignment in response to the first distance being 
Hong teaches
determine a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches (see at least Hong, para. [0047]: In some embodiments, the gaze monitor 1 detects gaze direction of an observer (e.g, a driver of a vehicle) and determines a gaze point based on the detected gaze direction . Optionally, the gaze monitor 1 detects a plurality of gaze directions (e.g., a first gaze direction and a second gaze direction) respectively for a plurality of view zones (e.g., a first view zone corresponding to a left eye of the user and a second view zone corresponding to a right eye of the user). Moreover, the gaze monitor 1 in some embodiments calculates a distance between a plane containing the plurality of view zones and a depth plane corresponding to the gaze point.);
determine the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane (see at least Hong, para. [0065]: Optionally, when a depth plane corresponding to the second gaze point has a depth greater than a threshold depth the focal length of the projection lens is maintained substantially unchanged at a fixed value. FIG. 6 depicts the correlation between a focal length of an observer's eye and a distance between an observer's eye and an object. For an average adult’s eye, a distance between the retina and the lens of the eye is approximately 24 mm. When a distance between an observer's eye and an object to be observed changes, the focal length of the observer's eye (e.g., the focal length of the lens of the observer's eye) undergoes a change in order for a clear image to form on the retina. Referring to FIG. 6, when the distance between the observer's eye and the object to be observed increases, the focal length of the observer's eye increases correspondingly.); and 
display the deformed route guidance content to the depth in the projection plane (see at least Hong, para. [0061]: Referring to FIG. 1, the display device 5 is con figured to output an image, e.g., a parallax image. In some embodiments, the projection lens 2 coupled to the display device 5 is configured to project the image output from the display device 5 to a depth plane , the depth of which is determined by a focal length of the projection lens 2. Optionally, the projection lens 2 is configured to project the image onto a depth plane corresponding to a gaze point of an observer. For example, the projection lens 2 is configured to project the image onto an image projection plane.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of determine a focus of the user by tracking a gaze of the user and estimating a distance to a point that the gaze of the user reaches; determine the estimated distance to be a depth, corresponding to the focus of the user, in the projection plane; and display the deformed route guidance content to the depth in the projection plane of Hong in order to enhance the convenience and safety of using the virtual image display apparatus (see at least Hong, para. [0069]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roth, in view of Ng-Thow-Hing, in view of Hong, in view of US 2014/0052370A1 (“Watanabe”), further in view of US 2017/0276496A1 (“Mannami”).
As per claim 5 Roth does not explicitly disclose
wherein the deforming comprises:

terminating deformation of the route guidance content and generating new route guidance content, in response to the error information exceeding the threshold error.
However Watanabe teaches
wherein the deforming comprises:
deforming the route guidance content, in response to error information calculated from a position of the vehicle and route guidance information being less than or equal to a threshold error (see at least Watanabe, para. [0046]: when the position of the vehicle obtained by the positional information acquiring unit 10 comes within the prescribed range (within the estimated arrival time or estimated distance covered, which is less than the range mentioned in the paragraph 00025) from the deviation-prone point on the deviation-prone connection route identified by the deviation-prone connection route identifying unit 16, the deviation-prone connection route caution instructing unit 14 decides that the vehicle approaches the deviation-prone point, and instructs the map display unit 13 to alter the display mode of the guide map (step ST7).); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of deforming the route guidance content, in response to error information calculated from a position of the vehicle and route guidance information being less than or equal to a threshold error of Watanabe in order to make appropriate route guidance at the deviation-prone connection route (see at least Watanabe, para. [0008]).
However Mannami teaches
terminating deformation of the route guidance content and generating new route guidance content, in response to the error information exceeding the threshold error (see at least Mannami, para. [0025]-[0027]: the positional information from the position deriver 10 is sequentially input to the determiner 16. The determiner 16 monitors whether the current position shown by the positional information is deviated from the guide route or not. For example, if the distance between the current position and the guide route is larger than a predetermined value, the determiner 16 detects that the current position shown by the positional information is deviated from the guide route. If the current position shown by the positional information is deviated from the guide route, the determiner 16 determines execution of a rerouting process. The determiner 16 outputs a determination result to the controller 24.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of terminating deformation of the route guidance content and generating new route guidance content, in response to the error information exceeding the threshold error of Mannami in order to increase measurement precision of destination timing (see at least Mannami, para. [0044]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roth, in view of Ng-Thow-Hing, in view of Hong, further in view of US 2010/0250116A1 (“Yamaguchi”)
As per claim 8 Roth does not explicitly disclose
displaying driving direction content together with the route guidance content, in response to the vehicle departing from a route corresponding to the route guidance content.
Yamaguchi teaches
 (see at least Yamaguchi, Fig. 6 & 15 & para. [0053]: Additionally, the destination is set and the guidance route is calculated, respectively, in the destination setting unit 11 and the route calculation unit 12 of the navigation control unit 9. When guidance to the destination requires a left or right turn, the guidance display creation unit 13 further creates a vehicle Surroundings map that combines a graphic Such as an arrow for indicating the road that the vehicle has to travel (hereinafter, referred to as “route guide arrow') overlaid onto the vehicle Surroundings map. & para. [0080]: described above, according to the car navigation device of Embodiment 1 of the present invention, when guidance information is Superimposed and displayed on a video image of vehicle Surroundings obtained through the capture by the camera 7. Side roads (roads that intersect the road along which the vehicle is traveling) that are present up to a guidance waypoint on the guidance route, for instance, up to an intersection to which the vehicle is guided, are displayed. Therefore, it is possible to reduce the occurrence of wrong turning at an intersection ahead.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teachings of displaying driving direction content together with the route guidance content, in response to the vehicle departing from a route corresponding to the route guidance content Yamaguchi in order to reduce the occurrence of wrong turning at an intersection ahead (see at least Yamaguchi, para. [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668